     Case 2:20-cv-00187-SMJ   ECF No. 69       filed 11/23/20   PageID.1328 Page 1 of 4




 1       JEFFREY C. GRANT
         Assistant Attorney General                    Honorable Salvador Mendoza, Jr.
 2       DREW PUGSLEY
         Assistant Attorney General
 3       DANIEL J. JUDGE
         Senior Counsel
 4       Office of the Attorney General
         800 Fifth Ave., Suite 2000
 5       Seattle, WA 98104-3188
         Telephone: (206) 332-7099
 6       Fax:         (206) 447-1963
         Email:       Jeffrey.Grant@atg.wa.gov
 7                    Drew.Pugsley@atg.wa.gov
                      Daniel.Judge@atg.wa.gov
 8
 9                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
10

11         JAMES BLAIS and GAIL BLAIS,                    NO. 2:20-cv-00187-SMJ
12                               Plaintiffs,              DEFENDANT ROSS
                                                          HUNTER’S RESPONSE TO
13               v.                                       PLAINTIFFS’ MOTION TO
                                                          AMEND COMPLAINT
14         ROSS HUNTER, in his official
           capacity of Secretary of Washington
15         State Department of Children, Youth,
           and Families,
16
                                 Defendant.
17
18             Defendant Ross Hunter, in his official capacity as the Secretary of the

19       Washington State Department of Children, Youth, and Families, does not oppose

20       Plaintiffs’ Motion to Amend Complaint (ECF No. 64), given the liberal standards

21       for amendment of pleadings. Secretary Hunter does not agree that Plaintiffs’

22
           DEFENDANT ROSS HUNTER’S                                   ATTORNEY GENERAL OF WASHINGTON
           RESPONSE TO PLAINTIFFS’                                         800 Fifth Ave., Suite 2000
                                                                           Seattle, WA 98104-3188
           MOTION TO AMEND                                                      (206) 474-7744
           COMPLAINT
           NO. 2:20-cv-00187-SMJ - 1
     Case 2:20-cv-00187-SMJ      ECF No. 69    filed 11/23/20   PageID.1329 Page 2 of 4




 1       claims satisfy the criteria justifying class action status and does not agree that
 2       their claims should be afforded that status. Secretary Hunter, therefore, reserves

 3       the right to respond to any such motion for class certification should Plaintiffs

 4       formally make this request.

 5              Moreover, should this Court grant Plaintiffs’ motion to amend, Secretary

 6       Hunter requests that the Scheduling Order (ECF No. 63) be amended to allow

 7       additional time for expert witness identification. Under the Scheduling Order,

 8       Secretary Hunter’s initial expert identification is due on November 23, 2020.

 9       Plaintiffs’ Motion to Amend Complaint will not be heard until December 9, 2020.

10       Unless the current Scheduling Order is amended, Secretary Hunter will need to

11       make his initial identification of expert witnesses before knowing if Plaintiffs’

12       Motion to Amend Complaint has been granted. If the November 23, 2020

13       deadline is not extended, Secretary Hunter will be unfairly prejudiced by having

14       to select expert witnesses without first tailoring his defense to the newly amended

15       complaint.1

16       //
17       //

18       //

19
                1
                    It should be noted that, should the Court certify this action as a class
20
         action, the Scheduling Order will need to be modified and all of the scheduled
21
         deadlines, including the trial date, will need to be extended.
22
           DEFENDANT ROSS HUNTER’S                                  ATTORNEY GENERAL OF WASHINGTON
           RESPONSE TO PLAINTIFFS’                                        800 Fifth Ave., Suite 2000
                                                                          Seattle, WA 98104-3188
           MOTION TO AMEND                                                     (206) 474-7744
           COMPLAINT
           NO. 2:20-cv-00187-SMJ - 2
     Case 2:20-cv-00187-SMJ   ECF No. 69    filed 11/23/20   PageID.1330 Page 3 of 4




 1             Secretary Hunter requests that this Court order the parties to propose a new
 2       date for identifying, selecting, and exchanging information about expert

 3       witnesses within 14 days of this Court’s order on Plaintiffs’ Motion to Amend

 4       Complaint. Beyond this request to modify the Scheduling Order, Secretary

 5       Hunter does not object to Plaintiffs’ Motion for Leave to Amend Complaint.

 6             DATED this 23rd day of November 2020.
 7                             ROBERT W. FERGUSON
                               Attorney General
 8
                               By:    s/ Jeffrey C. Grant
 9                                    JEFFREY C. GRANT, WSBA No. 11046
                                      DREW PUGSLEY, WSBA No. 48566
10                                    DANIEL JUDGE, WSBA No. 17392
                                      Assistant Attorneys General
11
                                      Attorneys for Defendant Ross Hunter
12                                    Office of the Attorney General
                                      800 Fifth Ave., Suite 2000
13                                    Seattle, WA 98104-3188
                                      Telephone:     (206) 332-7099
14                                    Fax:           (206) 447-1963
                                      Email:         Jeffrey.Grant@atg.wa.gov
15                                                   Drew.Pugsley@atg.wa.gov
                                                     Daniel.Judge@atg.wa.gov
16

17
18
19

20
21
22
           DEFENDANT ROSS HUNTER’S                                ATTORNEY GENERAL OF WASHINGTON
           RESPONSE TO PLAINTIFFS’                                      800 Fifth Ave., Suite 2000
                                                                        Seattle, WA 98104-3188
           MOTION TO AMEND                                                   (206) 474-7744
           COMPLAINT
           NO. 2:20-cv-00187-SMJ - 3
     Case 2:20-cv-00187-SMJ     ECF No. 69    filed 11/23/20   PageID.1331 Page 4 of 4




 1                                CERTIFICATE OF SERVICE
 2             I certify under penalty of perjury of the laws of the state of Washington
 3       and the United States that on November 23rd, 2020, I caused Defendant Ross
 4       Hunter’s Response to Plaintiffs’ Motion to Amend Complaint to be electronically
 5       filed with the Clerk of the Court using the CM/ECF System, which will
 6       automatically generate a Notice of Electronic Filing (NEF) to all Parties in this
 7       action who are registered users of the CM/ECF System. The NEF specifically
 8       identifies recipients of electronic notice.
 9             JEROME R. AIKEN                         aiken@mftlaw.com
10             TODD R. MCFARLAND                       mcfarlandt@gc.adventist.org
11             ANDREW G. SCHULTZ                       aschultz@rodey.com
12             DANIEL J. SHIH                          dshih@susmangodfrey.com
13             RYAN C. CASTLE                          ryan@ryancastlelawfirm.com
14                               By:    s/ Jeffrey C. Grant
                                        JEFFREY C. GRANT, WSBA No. 11046
15                                      DREW PUGSLEY, WSBA No. 48566
                                        DANIEL JUDGE, WSBA No. 17392
16                                      Assistant Attorneys General
17                                      Attorneys for Defendant Ross Hunter
                                        Office of the Attorney General
18                                      800 Fifth Ave., Suite 2000
                                        Seattle, WA 98104-3188
19                                      Telephone:     (206) 332-7099
                                        Fax:           (206) 447-1963
20                                      Email:         Jeffrey.Grant@atg.wa.gov
                                                       Drew.Pugsley@atg.wa.gov
21                                                     Daniel.Judge@atg.wa.gov
22
           DEFENDANT ROSS HUNTER’S                                  ATTORNEY GENERAL OF WASHINGTON
           RESPONSE TO PLAINTIFFS’                                        800 Fifth Ave., Suite 2000
                                                                          Seattle, WA 98104-3188
           MOTION TO AMEND                                                     (206) 474-7744
           COMPLAINT
           NO. 2:20-cv-00187-SMJ - 4
